Citation Nr: 0821209	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  99-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a rash, to include 
as due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for gastrointestinal 
problems other than diarrhea, to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1983 to January 
1992, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO, inter alia, denied claims for service connection for 
fatigue, abnormal weight loss, skin rash, headaches, memory 
loss, and sleep disorder, each claimed as due to undiagnosed 
illness or other qualifying disability, pursuant to 
38 U.S.C.A. § 1117.  The RO also granted service connection 
for diarrhea due to undiagnosed illness.  The veteran filed a 
notice of disagreement (NOD) with the denials of the claims 
for service connection in June 1999, and the RO issued a 
statement of the case (SOC) in June 1999.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 1999.

In January 2002, the veteran testified during a hearing 
before the undersigned Veterans Law Judge during a hearing in 
Washington, D.C.; a transcript of that hearing is of record.  
During the hearing, the veteran indicated that his appeal 
included a claim for service connection for gastrointestinal 
problems other than diarrhea; as such, the matters on appeal 
have been characterized accordingly.

In May 2002, the Board remanded the veteran's claims to the 
RO for additional development.  After completing some of the 
requested action, the RO continued the denials of the claims 
(as reflected in a February 2003 SSOC), and returned these 
matters to the Board for further appellate consideration.

In July 2004, the Board remanded the claims to the RO, via 
the Appeals Management Center (AMC), in Washington, D.C., for 
additional development.  After completing the requested 
action, the AMC continued the denials of the claims (as 
reflected in a July 2006 SSOC), and returned these matters to 
the Board for further appellate consideration.


The Board's decision on the claims for service connection 
involving  headaches, memory loss, and gastrointestinal 
problems, is set forth below.  The claims for service 
connection involving  sleep problems/disorder, a rash, and  
chronic fatigue are addressed in the remand following the 
order; these matters are being remanded to RO via the AMC, in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2. The veteran had active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The veteran's headaches have been attributed to a known 
clinical diagnosis (and not to undiagnosed illness or other 
medically unexplained chronic multi-symptom illness), and 
there is no competent medical evidence of a nexus between the 
diagnosed disability to which these symptoms have been 
related and service.

4.  While the veteran has experienced some memory loss since 
he filed his claim for service connection for this 
disability, recent and remote memory were intact on the most 
recent VA examination, the veteran's occasional memory loss 
has been attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained multi-
symptom illness), and there is no competent medical evidence 
of a nexus between the diagnosed disability to which these 
symptoms have been related and service.
 
5.  The veteran's gastrointestinal problems other than 
diarrhea have been attributed to known clinical diagnoses 
(and not to undiagnosed illness or other medically 
unexplained multi-symptom illness), and there is no competent 
medical evidence of a nexus between a diagnosed disability to 
which these symptoms have been related and service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).

2.  The criteria for service connection for memory loss, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. § 1117, are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).

3.  The criteria for service connection for gastrointestinal 
problems other than diarrhea, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C.A. § 1117, are not met. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, August 2004 and June 2005 post-rating letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, to include presumptive service connection for 
veterans who served in Southwest Asia during the Gulf War, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims. 
The August 2004 letter also included a specific request that 
the veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  After issuance of these letters, 
and opportunity for the veteran to respond, the July 2006 
SSOC reflects readjudication of the claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of this  
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the Dingess/Hartman notice requirements, the July 
2006 SSOC includes notice of the how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  The Board finds that 
neither the time (contemporaneous to, rather than prior to, 
adjudication of the claims) nor form (in an SSOC in lieu of a 
letter) is shown to prejudice the veteran.  Because the 
Board's decision herein denies each of the claims for service 
connection, no disability rating or effective date is being, 
or is to be, assigned; accordingly, there is no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records and reports of VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the veteran's Board hearing, as well as various written 
statements provided  by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided..  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided,  at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f) (West 2002 & Supp. 2007); 38 C.F.R. § 3.317(d) 
(2007).

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded to 
include (a) undiagnosed illness, (b) a medically unexplained 
chronic multi-symptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 38 
C.F.R. § 3.317(a)(2) (2007).  The Board notes that the 
veteran was provided notice of the revised legal authority 
via the February 2005 SOC.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent during the presumptive period 
prescribed by the Secretary.  Effective December 18, 2006, VA 
extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) 
through December 31, 2011 (for qualifying chronic 
disabilities that become manifest to a degree of 10 percent 
or more after active duty in the Southwest Asia theater of 
operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the 
chronic disability must not be attributed to any known 
clinical disease by history, physical examination, or 
laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.317(a), (b) (2007).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3) (2007).

Signs or symptoms that may be manifestations of undiagnosed 
illness or a chronic multi-symptom illness include the 
following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  See 38 U.S.C.A. § 1117(g) (West 2002 & 
Supp. 2007).

The Board notes that the veteran has been granted service 
connection for diarrhea as due to undiagnosed illness.  He 
also contends that he has headaches, memory loss, and 
gastrointestinal problems other than diarrhea, each of which 
is related to his service in the Persian Gulf.  In this case, 
the veteran served in the Southwest Asia Theater of 
Operations from September 1990 to June 1991.  Consequently, 
as noted by the Board previously, he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.  The Board must therefore determine whether the 
disabilities for which the veteran claims service connection 
can be classified as a "qualifying chronic disability" that 
became manifest either during the veteran's Persian Gulf War 
service or to a degree of 10 percent or more after separation 
from service.

The Board notes that the Board's May 2002 remand instructed 
the RO to arrange for a VA examination to address the 
veteran's complaints regarding the claimed disabilities to 
provide specific medical commentary as to whether the 
specific symptoms claimed by the veteran could be clinically 
correlated to a specific diagnosis.  However, in its July 
2004 remand, the Board noted that the July 2002 VA Persian 
Gulf War guidelines examination performed in response to the 
May 2002 remand included diagnoses of memory loss due to 
undiagnosed condition, unresolved; irritable bowel syndrome 
unresolved. The July 2002 examiner, a nurse practitioner, did 
not provide any of the requested opinions nor were additional 
specialist examinations scheduled.  The Board's July 2004 
remand therefore instructed the AMC to afford the veteran 
additional examination or examinations, and such examinations 
were conducted by various specialists.  The Board notes that, 
while a nurse practitioner can provide competent medical 
evidence, such medical opinion evidence must be weighed 
against any contradictory evidence, and the Board may take 
into account the level of training, education, and experience 
of the person conducting the examination, as long as it 
explains it reasons for doing so.  Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).

A.  Headaches

Although the nurse practitioner did not diagnose the veteran 
with headaches on the July 2002 VA examination, private and 
VAOPT records, for example, August 2001 Hopewell Medical 
Center treatment notes, reflect that the veteran has 
complained of ongoing headaches with varying frequency.  The 
only etiological opinion expressed as to these headaches is 
that of the April 2005 VA neurological examiner, who reviewed 
the claims file and examined the veteran.  The VA examiner 
noted that the veteran indicated that he rarely suffered from 
headaches after being treating for PTSD, and concluded, "The 
veteran rarely has headaches.  They are as likely as not 
related to his adjustment disorder."
 
As the April 2005 VA neurological examiner explained her 
opinion based on a review of the claims file and her 
examination of the veteran, and explained the reasons for her 
conclusions in light of this evidence, the Board finds that 
this opinion-that the veteran's headaches are likely related 
to a psychiatric disability-is probative of the medical 
nexus question.  Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical opinion supporting that his headaches, 
are, in fact, due to undiagnosed illness or medically 
unexplained chronic multisymptom illness.

Thus, as the veteran's headaches have been attributed to a 
known clinical diagnosis (and not to undiagnosed illness or 
other medically unexplained chronic multi-symptom illness), 
the Board finds that service connection pursuant to the 
provisions of 38 U.S.C.A. § 1117 is precluded. claim.

Moreover, the record presents no basis for a grant of service 
connection for the diagnosed disability to which the 
veteran's headaches have been related. See 38 U.S.C.A. 
§ 1113(b) (West 2002 & Supp. 2007) (nothing in 38 U.S.C.A. 
§ 1117 prevents the grant of service connection on a direct 
incurrence basis); 38 C.F.R. § 3.303 (2007).  The veteran's 
service medical records note two incidents after which the 
veteran suffered from headaches.  In December 1984, he bumped 
into a tent pole, and experienced slight headache and 
slightly blurry vision shortly after the accident, along with 
a laceration of the upper forehead.  The diagnosis was of a 
mild closed head injury.  In July 1988, the veteran sustained 
a concussion when struck by a baseball.  He was admitted to 
the hospital overnight, experienced headaches the next day, 
and was said to be probably ready for duty in three days.  
The May 1991 redeployment neurological examination was 
normal.  Significantly, the April 2005 VA neurological 
examiner, who reviewed the claims file, attributed the 
veteran's headaches to his adjustment disorder, and not 
service.  In addition, there is no medical evidence of a 
nexus between the adjustment disorder to which the veteran's 
headaches have been attributed and service, and neither the 
veteran nor his representative has identified or alluded to 
the existence of any such evidence.

B.  Memory Loss

The medical evidence indicates that the veteran has at times 
experienced memory loss, while his memory has been intact at 
other times.  A February 1996 VA hospital discharge summary 
indicated that the veteran was experiencing memory 
difficulties.  A November 1999 hospital discharge summary 
noted that the veteran's past medical history included 
Persian Gulf Syndrome with symptoms such as memory loss.  A 
November 1999 VAOPT note indicated that the immediate, 
recent, and remote memory were intact.

During the July 2002 VA examination, the veteran indicated 
that he had experienced worsening short term memory loss.  On 
the neurological portion of the examination, however, the 
veteran was able to recall three objects immediately, and 
after 15 minutes remembered two of the three.  He was also 
able to complete serial sevens, performed activities on 
command, and cerebellar functioning was intact.  The 
diagnosis was memory loss, due to undiagnosed condition, 
unresolved.  A January 2002 VAOPT note indicated that the 
veteran scored 3/3 on both immediate memory testing, and 
after three minutes.

During the April 2005 VA examination, the veteran complained 
of some forgetfulness, but noted recent improvement, and 
attributed the forgetfulness to PTSD, medications, and 
fatigue.  On neurological examination, the veteran's 
concentration was intact, and recall was 3/3 both immediate 
and remote.  There was no diagnosis with regard to memory 
loss.

The above evidence reflects that, while the veteran has 
experienced some memory loss, his memory has generally been 
normal on examination.  While the nurse practitioner who 
conducted the July 2002 VA examination concluded that the 
veteran had memory loss due to undiagnosed condition, this 
conclusion conflicted with the examination results which 
showed normal immediate recall and close to normal recall 
after fifteen  minutes.  Moreover, her conclusion conflicted 
with the veteran's own explanation that his occasional memory 
loss was due to factors such as his PTSD and medication, an 
explanation that was apparently accepted by the April 2005 VA 
neurological examiner.  As the nurse practitioner did not 
explain why she concluded that the veteran had memory loss 
due to undiagnosed illness in light of the evidence showing 
intact recent and remote memory, and her conclusion was 
subsequently contradicted by the April 2005 VA neurological 
examination report indicating that the veteran did not have 
memory loss symptoms, the Board finds that her conclusion 
that the veteran had memory loss, due to undiagnosed 
condition, unresolved, is of little or no probative value.  
See Miller v. West, 11 Vet. App. 345, 348 (1998); Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

Thus, as the veteran's occasional memory loss has been 
attributed to a known clinical diagnosis (and not to 
undiagnosed illness or other medically unexplained  multi-
symptom illness), the Board finds that service connection 
pursuant to the provisions of 38 U.S.C.A. § 1117 is 
precluded. Moreover, the record presents no basis for a grant 
of service connection for any diagnosed disability to which 
any memory loss has been related.  See 38 U.S.C.A. § 1113(b) 
(West 2002 & Supp. 2007).  The service medical records 
reflect that a mental status evaluation report, prepared in 
connection with assessing the veteran's weight problem, 
indicated that his mental status, including memory, was 
within normal limits.  The May 1991 redeployment psychiatric 
examination was normal.  Thus, there is no medical evidence 
of a nexus between the PTSD to which the veteran's occasional 
memory loss has been attributed and service or to a claimed 
in-service stressor, see 38 C.F.R. § 3.304(f) (2007), and 
neither the veteran nor his representative has identified or 
alluded to the existence of any such evidence.

C.  Gastrointestinal Problems

As noted, the veteran has been granted service connection for 
diarrhea due to undiagnosed illness in June 1998.  He claims 
that he suffers from other gastrointestinal problems due to 
undiagnosed illness.

The veteran has been diagnosed with multiple gastrointestinal 
disabilities other than diarrhea.  A March 1995 private 
tissue examination report contained diagnoses of gastritis 
and esophagitis, although an April 1995 small bowel series 
was normal.  A March 1995 private report of colonoscopy with 
biopsy contained a diagnosis of nonspecific colitis.  On the 
May 1995 VA examination, the veteran was diagnosed with 
diarrhea, probably secondary to irritable bowel syndrome 
(IBS) and gastroesophageal reflux disease (GERD).  On the 
June 1998 VA examination, the VA examiner indicated that the 
diagnosis of GERD appeared to be in error, and diagnosed the 
veteran with very mild chronic gastritis.  He also noted that 
there was no evidence of IBS or colitis.  A July 1998 
Hopewell Medical Center treatment note indicated that the 
veteran had multiple symptoms compatible with fibromyositis 
syndrome, including symptoms compatible with IBS, and noted 
that a gastrointestinal examination had found the veteran 
free of gastrointestinal pathology.

During the May 2000 VA examination, the veteran complained of 
diarrhea, occasional vomiting, and constant nausea.  On 
examination, there was no evidence of malnutrition or anemia, 
bowel sounds were normoactive, the abdomen was nontender to 
palpation and percussion, and there were no palpable masses 
or hepatosplenomegaly.  The diagnoses included an undiagnosed 
intestinal condition and unresolved chronic diarrhea.  A 
January 2002 VAOPT note reflects that the veteran complained 
of frequent diarrhea and stomach cramps, but denied seeing 
blood in his stool or melena.  On examination, the abdomen 
was soft, nontender, nondistended, positive bowel sounds, 
with no rebound or organomegaly.  The only gastrointestinal 
diagnosis was diarrhea. 

During the July 2002 VA examination, the veteran noted some 
nausea with diarrhea, but indicated he experienced no 
vomiting, no blood in his stools, no blood with wiping, and 
no constipation.  On examination, the abdomen was flat, bowel 
sounds were normoactive in all four quadrants, there was no 
organomegaly detected, the abdomen was nontender to palpation 
and percussion, and there was no evidence of discomfort or 
pain, and none was reported.  The gastrointestinal diagnoses 
were "GERD, veteran treated for condition," and "irritable 
bowel syndrome, unresolved."

During the April 2005 VA digestive examination, the veteran 
indicated that he had no problem with dysphagia, nausea, 
vomiting, abdominal pain, abdominal cramping, hematemesis, 
melena, or constipation, and noted his diarrhea, with 
occasional blood.  He also indicated that he experienced mild 
reflux/heartburn.  The veteran also noted his weight gain, 
which he attributed to immobility due to pain in his joints 
rather than his gastrointestinal system.  On examination, the 
abdomen was soft, nontender, and nondistended with no masses.  
There was no evidence of weight gain or loss, no signs of 
anemia, and no areas of tenderness.  The diagnoses included 
chronic diarrhea and "possible irritable bowel syndrome," 
but the examiner wrote, "I cannot find any other significant 
gastrointestinal complaints."  The examiner also found that 
the veteran's heartburn was not clinically significant and 
did not require medications or any further treatment.

Thus, the veteran's gastrointestinal problems other than 
diarrhea have been attributed known clinical diagnoses (and 
not to undiagnosed illness or other medically unexplained 
multi-symptom illness).  The only evidence that tends to 
indicate otherwise are the July 1998 Hopewell medical Center 
treatment note and the May 2000 VA examiner's impression of 
"an undiagnosed intestinal condition and unresolved chronic 
diarrhea."  However, as neither opinion contained an 
explanation as to why the author concluded that the veteran's 
gastrointestinal symptoms were due to an undiagnosed 
condition or other qualifying chronic disability, rather than 
any of the multiple gastrointestinal disabilities that had 
previously been diagnosed, the Board finds that these 
conclusions that the veteran had either an undiagnosed 
intestinal condition or gastrointestinal symptoms due to 
fibromyositis syndrome are of little or no probative value.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).

Thus, as the veteran's gastrointestinal problems other than 
diarrhea have been attributed to known clinical diagnoses 
(and not to undiagnosed illness or other medically 
unexplained  multi-symptom illness), the Board finds that 
service connection pursuant to the provisions of 38 U.S.C.A. 
§ 1117 is precluded.  Moreover, the record presents no basis 
for a grant of service connection for any diagnosed 
disability to which the veteran's gastrointestinal symptoms 
have been attributed.  See 38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2007).  No gastrointestinal symptoms were noted in 
service, and all relevant systems were normal on the May 1991 
redeployment examination.  Thus, there is no medical evidence 
of a nexus between any diagnosed gastrointestinal disability 
and service, and neither the veteran nor his representative 
has identified or alluded to the existence of any such 
evidence.

D.  All Disabilities

In addition to the medical evidence noted above, in 
adjudicating each claim on appeal, the Board has considered 
the assertions advanced by and on the veteran's behalf.  
While the veteran is competent to assert his symptoms, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As laypersons without the 
appropriate medical training or expertise, neither the 
veteran nor his representative is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value. 

For all the foregoing reasons, the claims for service 
connection for headaches, for memory loss, and for 
gastrointestinal problems other than diarrhea, each to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A.  § 1117, must is 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App 49, 53-56 
(1990).



ORDER

Service connection for headaches, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for memory loss, claimed as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for gastrointestinal problems other than 
diarrhea, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. § 
1117, is denied.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claims for service connection for a sleep disorder, a 
rash, and chronic fatigue, each claimed as due to undiagnosed 
illness or other qualifying chronic disability, is warranted, 
even though such will, regrettably, further delay an 
appellate decision on these claims.

The claims reflects multiple private and VA treatment records 
that indicate that the veteran has experienced sleep 
disturbances, but do not indicate whether these are 
attributable to a diagnosed disability or undiagnosed illness 
or other qualifying chronic disability.

The nurse practitioner who conducted the July 2002 VA 
examination diagnosed the veteran with sleep disorder, 
insomnia, untreated.  The April 2005 VA examiner indicated 
only that the veteran had sleep problems, but did not 
attribute them to either a diagnosed or undiagnosed illness.  
In addition, a July 1998 Hopewell medical center treatment 
note indicated that the veteran had multiple symptoms complex 
compatible with fibromyositis syndrome, and that one of these 
symptoms was sleep disturbance.  However, the author of the 
treatment note did not indicate how he reached this 
conclusion.  Consequently, a remand is warranted to determine 
whether the veteran's sleep disturbances are due to 
undiagnosed illness or other qualifying chronic disability, 
in particular fibromyalgia.

On  July 2002 VA examination, the nurse practitioner also 
diagnosed the veteran with a skin rash of unknown etiology.  
The Doctor of Osteopathy (D.O.) who conducted the April 2005 
VA examination, concluded, "As likely, eczematous 
dermatitis, doubt military service was an aggravating 
factor."  Neither the nurse practitioner nor the D.O. 
explained the reasons for their respective conclusions.  
Consequently, a remand is warranted to determine whether the 
veteran's skin rash is due to undiagnosed illness or other 
qualifying chronic disability, as opposed to a diagnosed 
disability such as eczematous dermatitis.

In addition, on May 1995 VA examination, the diagnosis 
included "intermittent fatigue, question etiology."  A 
February 1996 VA hospital discharge summary includes a 
diagnosis of chronic fatigue.  On  July 2002 VA examination, 
the nurse practitioner diagnosed the veteran with chronic 
fatigue of unknown etiology.  On the April 2005 VA 
examination, the  examiner noted the veteran's history of 
chronic fatigue, but concluded that there was no evidence 
that the veteran had chronic fatigue syndrome.  The examiner 
reasoned that the veteran's lower back pain was from his 
previous herniated disc and lumbar surgeries, and that he had 
no neck pain, no other muscular pain, and no fatigue or 
depression.  Therefore, according to the April 2005 VA 
examiner, chronic fatigue syndrome was "an unlikely 
diagnosis."  While the April 2005 VA examiner indicated that 
the veteran did not have chronic fatigue syndrome, he did not 
address whether the veteran's fatigue was attributable to a 
known diagnostic entity, or a sign or symptom of undiagnosed 
illness.  The Board notes that, while the April 2005 VA 
examiner found that the veteran did not have fatigue at that 
time, a veteran may be entitled to service connection for a 
disability existing at the time he files his claim for 
service connection or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  Thus, a 
remand is necessary for an opinion as to whether the fatigue 
that has been noted during the pendency of this appeal is due 
to undiagnosed illness or, if due to a known diagnostic 
entity, whether that diagnosed disability is related to 
service. 

Hence, the RO should arrange for the veteran to undergo VA 
medical examination, by an appropriate physician, at a  VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of each claim (as the original 
claims for service connection will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claims for service connection for a 
sleep disorder and a rash, each claimed as due to undiagnosed 
illness or other qualifying chronic disability.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should ensure that 
its letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims for service connection for a sleep 
disorder, a rash, and chronic fatigue, each claimed as due to 
undiagnosed illness or other qualifying chronic disability.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for a sleep 
disorder, a rash, and chronic fatigue, 
each claimed as due to undiagnosed 
illness or other qualifying chronic 
disability.  The RO should explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
( cited to above), particularly as 
regards assignment of disability rating 
and effective date, as appropriate  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
medical examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should note all reported 
symptoms related to the veteran's sleep 
disorder, rash, and chronic fatigue.  The 
examiner should specifically state 
whether any of the veteran's complaints 
are attributable to a known diagnostic 
entity or are due to undiagnosed illness.  
If there are any known diagnostic 
entities to which the veteran's sleep 
disorder, rash, and/or fatigue are 
attributable, the examiner should offer 
an opinion, with respect to each 
disability, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability was incurred in or aggravated 
by service.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a sleep disorder, 
a rash, and chronic fatigue, each to 
include as due to undiagnosed illness or 
other qualifying chronic disability, in 
light of all pertinent evidence and legal 
authority..

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


